Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the ground(s) that they are not independent or distinct, and that the groups substantially overlap in scope.  This is not found persuasive for the reasons listed on pages 2 and 3 of the restriction requirement mailed out on 10/21/20222.
The requirement is still deemed proper and is therefore made FINAL.
All other claims are withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: trigger safety with rotatable lever, etc.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heizer (US 2017/0268843 A1).
Regarding claim 1, Heizer discloses a trigger safety mechanism (title), comprising:
a plate (64a – fig. 3C) with a plate first end (near 62c – fig. 3C) and a plate second end (near 72a – fig. 3C); a rod (64b – fig. 3C) extending from the plate second end; a trigger (22d) coupled to the rod (64b, via 22c, indirectly); and
a lever (22c – fig. 3C) comprising a lever first end and a lever second end, wherein the lever is nested within the trigger (22d – fig. 3C) and rotatable about a joint (82 – fig. 3C) anchored in the trigger (22d),
wherein the lever (22c) rotates (par. 45) between a first position and a second position, wherein in the first position the lever abuts a housing pin (62a and 62b – fig. 3c).
Regarding claim 2, Heizer discloses the trigger safety mechanism of claim 1, further comprising a channel (near “12” in fig. 2A) extending between the lever (22c) and the trigger (22d).
Regarding claim 3, Heizer discloses the trigger safety mechanism of claim 2, further comprising a biasing member (spring showing above “12” in fig. 2A) disposed within the channel.
Regarding claim 4, Heizer discloses the trigger safety mechanism of claim 3, wherein the biasing member comprises a resting position (when trigger is not engaged) and a compressed position (when trigger is engaged).
Regarding claim 5, Heizer discloses the trigger safety mechanism of claim 4, wherein the lever (22c) is configured to stop trigger rotation when the biasing member is in the resting position (shown in fig. 2A).
Regarding claim 7, Heizer discloses the trigger safety mechanism of claim 1, further comprising a wedge (between 82 and 66 in fig. 3C) extending from the trigger (22d).
Regarding claim 8, Heizer discloses the trigger safety mechanism of claim 1, wherein the plate first end is coupled to a trigger bar (near 68 – fig. 3D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heizer (US 2017/0268843 A1).
Regarding claims 1-8, Heizer discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 6, Heizer discloses the trigger safety mechanism of claim 2, wherein the channel further comprising: a channel first portion within the trigger, but he doesn’t explicitly disclose a channel second portion within the lever.  Instead, the channel second portion is shown within the trigger guard (fig. 2A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the channel second portion within the lever, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641